       Case 3:20-cv-07780-VC Document 19 Filed 05/07/21 Page 1 of 1




 1   CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
 3   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 4   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
 5   Attorney for Plaintiff
 6
 7                        UNITED STATES DISTRICT COURT
 8                       NORTHERN DISTRICT OF CALIFORNIA

 9   SAMUEL LOVE,                                         Case: 3:20-CV-07780-VC
10                Plaintiff,                              Plaintiff’s Notice of Voluntary
                                                          Dismissal With Prejudice
11         v.
12
      200 EDENVALE AVENUE HOTEL                           Fed. R. Civ. P. 41(a)(1)(A)(i)
13    OWNER LLC, a Delaware Limited
      Liability Company; 200 EDENVALE
14    AVENUE HOTEL OPERATOR LLC,
      a Delaware Limited Liability
15    Company; and Does 1-10,
16                 Defendants.
17
18         PLEASE TAKE NOTICE that Plaintiff Samuel Love, hereby
19   voluntarily dismisses the above captioned action with prejudice pursuant to
20   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
21         Defendants 200 Edenvale Avenue Hotel Owner LLC, and 200
22   Edenvale Avenue Hotel Operator LLC, , has neither answered Plaintiff’s
23   Complaint, nor filed a motion for summary judgment. Accordingly, this
24   matter may be dismissed without an Order of the Court.
25
26   Dated: May 7, 2021                     CENTER FOR DISABILITY ACCESS
27                                          By:      /s/Amanda Seabock
28                                                   Amanda Seabock
                                                     Attorney for Plaintiff

                                                    1

                   Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                               Federal Rule of Civil Procedure 41(a)(1)(A)(i)
